DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Legard (US 2006/0053525).
Legard discloses a garment (10; Fig. 1) for use by a dialysis patient, said garment (10) comprising: a body (12; Fig. 1); a right sleeve (14), said right sleeve coupled to a right side of said body; a left sleeve (16), said left sleeve coupled to a left side of said body; a right sleeve cuff (see cuff shown at end of sleeve 14 in Fig. 1), said right sleeve cuff located at an end of said right sleeve (Fig. 1); a left sleeve cuff (see cuff shown at end of sleeve 16 in Fig. 1), said left sleeve cuff located at an end of said left sleeve (see Fig. 1); a plurality of zipper systems (38; shown as an alternative fastening; see Fig. 6), each of said zipper systems located on an underside of said right sleeve and on an underside of said left sleeve (Figs. 1 and 6; para. 0019 and 0031); wherein in an open configuration said garment provides access to a predetermined site on an arm of a patient when undergoing dialysis [0008]; and wherein in a closed configuration said garment covers access to said predetermined site [0008-0008, 0019].
Regarding claim 2, Legard discloses the garment is a hooded top (see hood 18; Fig. 1).
Regarding claim 3, the hooded top is a zipped hooded top (see Fig. 1; the garment has a front zipper 12b and hood 18).
Regarding claim 4, the garment is a hooded sweatshirt (the garment shown in Fig. 1 is made of warm and soft material, para. 0009, and has a hood, forming a hooded sweatshirt as broadly recited in claim 4).
Regarding claim 5, the hooded sweatshirt is a zipped hooded sweatshirt (Fig. 1; see zipper 12b and hood 18).
Regarding claims 6-7, the garment is a zipped hooded jacket (the garment in Fig. 1 forms a zipped hooded jacket; see zipper 12b and hood 18).
Regarding claim 8, the garment is a top (see Fig. 1). 
Regarding claim 9, the garment shown in Fig. 1 is a sweatshirt (the garment is made of warm and soft material, par. 0009, and forms a sweatshirt as broadly recited).
Regarding claim 10, the garment shown in Fig. 1 is a jacket (the garment is shown in Fig. 1 is considered to be a jacket as broadly recited).
Regarding claims 11-12, the garment further comprises a right sleeve opening (14a) located at a right sleeve underside (see 14a in Fig. 1 and see opening 36a in Fig. 6; paras. 0018 and 0031). As to claim 15, the right sleeve opening (14a) extends from a right sleeve underside upper portion to said right sleeve cuff (see Fig. 1; para. 0019).
Regarding claims 13-14, the garment has a left sleeve opening (16a) located at a left sleeve underside (see 16a in Fig. 1 and see opening 36a in Fig. 6; paras. 0018 and 0031). As to claim 16, the left sleeve opening (16a)  extends from a left sleeve underside upper portion to said left sleeve cuff (Fig. 1; para. 0019).
Regarding claim 17, each of said zipper systems (38) includes a slider body, a chain, a pull tab, and a retainer box (para. 0031 discloses “conventional zipper” 38); as depicted in Fig. 6, the zipper includes a slider body (the sliding mechanism to which the lead line of “38” points in Fig. 6), a chain (the zipper teeth on each side of the opening 36a in Fig. 6), a pull tab (the tab extending from the slider body, shown at the bottom of the right side of the opening in Fig. 6), and a retainer box (the retainer mechanism shown at the bottom of the left side of the opening 36a in Fig. 6, which attaches to the zipper pull to effect closing of the zipper).

Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hopkins (US 2019/0059472).
Hopkins discloses a garment (100; Fig. 1) for use by a dialysis patient, said garment comprising: a body (101; Fig. 1); a right sleeve (103), said right sleeve coupled to a right side of said body; a left sleeve (102), said left sleeve coupled to a left side of said body; a right sleeve cuff (116), said right sleeve cuff located at an end of said right sleeve (Fig. 1); a left sleeve cuff (117), said left sleeve cuff located at an end of said left sleeve (Fig. 1); a plurality of zipper systems (107, 110; Fig. 1), each of said zipper systems located on an underside of said right sleeve and on an underside of said left sleeve [0017]; wherein in an open configuration said garment provides access to a predetermined site on an arm of a patient when undergoing dialysis [0003-0004 0020]; and wherein in a closed configuration said garment covers access to said predetermined site [0020].
Regarding claim 2, Hopkins discloses the garment is a hooded top (para. 0015 discloses that the collar 104 may have a “hoodie” attached to cover the wearer’s head and provide additional warmth).
Regarding claim 3, the hooded top is a zipped hooded top (para. 0015 discloses a hood; see zipper 113 in Fig. 1).
Regarding claim 4, the garment is a hooded sweatshirt (the garment shown in Fig. 1 and described in para. 0015 is considered to be a hooded sweatshirt as broadly recited in claim 4).  As to claim 5, the hooded sweatshirt is a zipped hooded sweatshirt (see zippers 113, 114; Fig. 1 and hood disclosed in para. 0015).
Regarding claims 6-7, the garment is a zipped hooded jacket (the garment in Fig. 1 forms a zipped hooded jacket; para. 0015 discloses hood and see zippers 113, 114).
Regarding claim 8, the garment is a top (see Fig. 1). 
Regarding claim 9, the garment shown in Fig. 1 is a sweatshirt (the garment is forms a sweatshirt as broadly recited; par. 0015 and Fig. 1).
Regarding claim 10, the garment shown in Fig. 1 is a jacket (the garment is shown in Fig. 1 is considered to be a jacket as broadly recited).
Regarding claims 11-12, the garment further comprises a right sleeve opening (120) located at a right sleeve underside (Fig. 1 and paras. 0017-0019). As to claim 15, the right sleeve opening (120) extends from a right sleeve underside upper portion to said right sleeve cuff (see Fig. 1; para. 0018).
Regarding claims 13-14, the garment has a left sleeve opening (120) located at a left sleeve underside (Fig. 1; paras. 0017-0019). As to claim 16, the left sleeve opening (120)  extends from a left sleeve underside upper portion to said left sleeve cuff (see Fig. 1; para. 0018).
Regarding claim 17, each of said zipper systems (107) includes a slider body (the sliding mechanism to which the tabs 108/109 are attached), a chain (zipper teeth shown in Fig. 2), a pull tab (108, 109), and a retainer box (at the end of the zipper, Fig. 2; note a retainer box is necessarily present to attach to the zipper pull to effect closing of the zipper; this box would be on the opposing side at the end of the zipper in the case that the zipper extends fully through the entire cuff as disclosed in para. 0018). See Figs. 1-2 and paras. 0018-0019.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 18 is  is/are rejected under 35 U.S.C. 103 as being unpatentable over Legard (US 2006/0053525).
Legard discloses a garment as claimed, and teaches that the garment is made of warm, soft material such as cotton material or jersey [0016]. Legard does not disclose that the material is 100% pure organic material as in claim 18, however the use of organic material, particularly organic cotton, is conventional in order to reduce environmental impacts and to avoid toxins and chemicals. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use 100% pure organic material for the garment of Legard, in order to reduce environmental impact and provide a safer material, since such a material is conventional and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
	
	
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over
Hopkins (US 2019/0059472).
	As to claims 19-20, Hopkins discloses a garment as claimed, and teaches that the zippers of the resealable openings 120 and 121 are covered by flaps which extend over the resealable openings [0017]. Hopkins discloses that the resealable zippered openings (120,121) “are hidden by a seam, flap, or a combination of both” [0022]. This combination of a seam and flap forms a stitched hem which covers and hides the zipper systems when the garment is in the closed configuration, as in claims 19 and 20. 
Hopkins does not disclose how many lines of stitching form the seam. Thus, Hopkins does not specifically disclose that the seam is “double stitched” as in claims 19-20, however one of skill in the art would recognize that providing a second line of stitching in the seam would provide a sturdier, stronger seam than that formed by a single line of stitching. Merely providing an additional stitch line in the seam of Hopkins is within the ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a double stitch to form the seam of Hopkins in order to form a sturdier, stronger seam, as is well known in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the references cited on attached PTO-892, which disclose garments having sleeves with openings similar to that claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY VANATTA whose telephone number is (571)272-4995. The examiner can normally be reached Mon-Thurs and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMY VANATTA/Primary Examiner, Art Unit 3732